United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0431
Issued: June 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2016 appellant filed a timely appeal from a November 1, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish lower back, right
hip, and right leg conditions causally related to an accepted March 2, 2016 employment incident.
FACTUAL HISTORY
On March 25, 2016 appellant, a 51-year-old letter carrier, filed a traumatic injury claim
(Form CA-1), alleging that she sustained an injury to her lower back, right hip, and right leg on

1

5 U.S.C. § 8101 et seq.

March 2, 2016 as a result of stepping down on her right leg while delivering mail. She did not
stop work.
In support of her claim, appellant submitted a duty status report (Form CA-17) from an
unidentifiable healthcare provider who diagnosed lumbar strain due to a March 2, 2016 injury.
In an April 5, 2016 development letter, OWCP advised appellant of the deficiencies of her
claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
In a March 29, 2016 report, Dr. Ashley L. Park, a Board-certified physiatrist, diagnosed
escalating pain in the low back, as well as referred pain into the right hip and anterior thigh,
secondary to possible lumbar segmental disc injury. He reported that appellant had persistent
complaints of low back discomfort since falling into a ditch in 2014, secondary to possible L5
degenerative disc. Dr. Park asserted that appellant’s low back pain came on after falling in a ditch
in 2014 and she stated that her pain never completely went away. He found that more recently
over the past few weeks, she was experiencing discomfort in her right hip and anterior thigh.
Appellant indicated that her leg pain was more severe than her low back pain. She was awakened
at night by her symptoms and had pain most when she was sitting during the day.
On April 26, 2016 Dr. Park advised that appellant continued to have pain in her low back
and referred pain into her right hip and anterior thigh. Appellant also had numbness, particularly
when sitting and lying down at night. Dr. Park found moderate disc space narrowing at L5-S1 by
plain films of the lumbar spine dated March 25, 2016.
By decision dated May 5, 2016, OWCP denied the claim, finding that although she had
established that the March 2, 2016 incident occurred at the time, place, and in the manner alleged,
and that a medical condition had been diagnosed, the medical evidence of record was insufficient
to establish that appellant sustained an injury in the performance of duty.
On May 18, 2016 appellant requested reconsideration and submitted a narrative statement
dated May 16, 2016 indicating that on or about September 2014 she was delivering mail when her
right foot and leg fell into an extremely deep hole in the ground that was concealed by dead leaves
and grass. The statement continued that on March 2, 2016, while delivering mail, she began
walking down a set of porch stairs when she suddenly felt a sharp pain go down her right leg.
Appellant immediately notified her supervisor of the incident.
In a May 10, 2016 report, Dr. Park indicated that a magnetic resonance imaging (MRI)
scan of the lumbar spine had been performed on May 6, 2016 which revealed a prominent disc
bulge at L5, but no evidence of a disc protrusion. He asserted that on March 2, 2016 appellant
started having increasing pain in her low back, right buttock, and anterior thigh while performing
her usual and customary job duties. Dr. Park opined that given the MRI scan findings one had to
wonder whether or not appellant’s symptoms were due to sacroiliac (SI) joint disorder.
By decision dated July 14, 2016, OWCP denied appellant’s claim, as modified, on the basis
that the evidence established performance of duty, but failed to establish fact of injury.
On August 12, 2016 appellant requested reconsideration and submitted an August 1, 2016
report from Dr. Park who opined that her ongoing pain was directly attributable to an October 27,
2

2014 work injury as her mechanism of injury was frequently associated with injuries to the SI
joint. On September 12, 2016 she submitted a narrative statement reiterating the factual history of
her claim and an August 31, 2016 statement from the employing establishment indicating that she
reported the incident to her supervisor on March 2, 2016.
In a March 4, 2016 report, Dr. Robert Pickering, a Board-certified orthopedic surgeon,
asserted that appellant presented with right hip pain and left elbow pain. On March 14, 2016 he
asserted that appellant had decreasing pain in her hip as well as her back while taking a DosePak,
but her symptoms had recurred. Appellant reported her belief that this was an injury that she
sustained at work a year or two prior. Dr. Pickering diagnosed lateral epicondylitis of left elbow
and lumbar radiculopathy. He noted that appellant’s right hip pain was of unknown etiology,
possible lateral tear or internal impingement versus early arthritis.
On July 12, 2016 Dr. Park reported that appellant continued to receive physical therapy
focusing on the diagnosis of SI joint disorder. On August 15, 2016 he released appellant to regular
duty without restrictions and recommended a right SI joint injection.
By decision dated November 1, 2016, OWCP denied the claim, as modified, finding that
the evidence was sufficient to establish fact of injury, but the medical evidence was insufficient to
establish causal relationship between appellant’s diagnosed conditions and the accepted March 2,
2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal

2

Id.

3
OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
4

See M.L., Docket No. 17-1026 (issued April 20, 2018); see also T.H., 59 ECAB 388 (2008).

3

injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of March 2, 2016 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s lower back, right hip, and right
leg conditions resulted from the March 2, 2016 employment incident. The Board finds that
appellant did not meet her burden of proof to establish a causal relationship between the conditions
for which compensation is claimed and the March 2, 2016 employment incident.
In his March 29, 2016 report, Dr. Park diagnosed escalating pain in the low back, as well
as referred pain into the right hip and anterior thigh, secondary to possible lumbar segmental disc
injury. He reported that appellant had persistent complaints of low back discomfort since falling
into a ditch in 2014, secondary to possible L5 degenerative disc. Dr. Park asserted that appellant’s
low back pain came on after falling in a ditch in 2014 and she stated that her pain never completely
went away. He found moderate disc space narrowing at L5-S1 by plain films of the lumbar spine
dated March 25, 2016 and a prominent disc bulge at L5 on an MRI scan dated May 6, 2016.
Dr. Park asserted that on March 2, 2016 appellant started having increasing pain in her low back,
right buttock, and anterior thigh while performing her usual and customary job duties. He opined
that given the MRI scan findings one had to wonder whether or not appellant’s symptoms were
due to SI joint disorder. On August 1, 2016 Dr. Park opined that appellant’s ongoing pain was
directly attributable to an October 27, 2104 work injury as her mechanism of injury was frequently
associated with injuries to the SI joint. The Board finds that Dr. Park failed to provide sufficient
medical rationale explaining the mechanism of how stepping down on her right leg while
delivering mail at work on March 2, 2016 caused or aggravated appellant’s lower back, right hip,
and right leg conditions. Dr. Park noted that her conditions occurred while she was at work, but
such generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how her
physical activity at work actually caused or aggravated the diagnosed conditions.7 The need for
rationale is particularly important as the evidence of record indicates that appellant had a

5

Id.

6

Id.

7
See D.J., Docket No. 17-0362 (issued April 13, 2018); see also K.W., Docket No. 10-0098 (issued
September 10, 2010).

4

preexisting lower back condition.8 Dr. Park’s opinion was based, in part, on temporal correlation.
However, the Board has held that neither the mere fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or aggravated
by employment factors or incidents is sufficient to establish causal relationship.9 Dr. Park did not
otherwise sufficiently explain the reasons why diagnostic testing and examination findings led him
to conclude that the March 2, 2016 incident at work caused or contributed to the diagnosed
conditions. Moreover, OWCP has not accepted an October 27, 2014 work incident in this case.
Thus, the Board finds that the reports from Dr. Park are insufficient to establish that appellant
sustained an employment-related injury.
In his reports, Dr. Pickering diagnosed lateral epicondylitis of left elbow and lumbar
radiculopathy and indicated that appellant reported her belief that this was an injury that she
sustained at work a year or two prior. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.10 Thus, appellant has not met her burden of proof with this
evidence.
Appellant submitted a duty status report (Form CA-17) in support of her claim. However,
this report is from a healthcare provider whose identity cannot be discerned from the record.
Because it cannot be determined whether this report is from a physician as defined in 5 U.S.C.
§ 8101(2), it does not constitute competent medical evidence.11
The Board finds that appellant has not submitted rationalized medical evidence sufficient
to establish that she sustained an injury causally related to the March 2, 2016 employment incident
and failed to meet her burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

8

See P.H., Docket No. 16-0654 (issued July 21, 2016); S.R., Docket No. 16-0657 (issued July 13, 2016).

9

See M.B., Docket No. 17-0688 (issued March 15, 2018); see also E.J., Docket No. 09-1481 (issued
February 19, 2010).
10
See W.H., Docket No., 18-0004 (issued May 3, 2018); see also C.B., Docket No. 09-2027 (issued May 12, 2010);
S.E., Docket No. 08-2214 (issued May 6, 2009).
11

See K.O., Docket No. 17-1280 (issued November 21, 2017); see also R.M., 59 ECAB 690, 693 (2008). See C.B.,
Docket No. 09-2027 (issued May 12, 2010) (a medical report may not be considered as probative medical evidence if
there is no indication that the person completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and
reports lacking proper identification do not constitute probative medical evidence).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish lower back,
right hip, and right leg conditions causally related to the accepted March 2, 2016 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

